UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NORFOLK SHIPBUILDING & DRYDOCK
CORPORATION,
Petitioner,
                                                                    No. 98-2577
v.

DAVID L. BRIGHT,
Respondent.

NORFOLK SHIPBUILDING & DRYDOCK
CORPORATION,
Petitioner,
                                                                    No. 99-1037
v.

DAVID L. BRIGHT,
Respondent.

On Petitions for Review of Orders
of the Benefits Review Board.
(No. 97-909)

Submitted: March 23, 1999

Decided: May 14, 1999

Before NIEMEYER and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

No. 98-2577 dismissed and No. 99-1037 affirmed by unpublished per
curiam opinion.

_________________________________________________________________
COUNSEL

Kelly Outten Stokes, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia; Gerard E. W. Voyer, TAYLOR & WALKER, P.C., Nor-
folk, Virginia, for Petitioner. David L. Bright, Respondent Pro Se.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Norfolk Shipbuilding and Drydock Company ("Norfolk Shipbuild-
ing") petitions for review of two orders of the Department of Labor's
Benefits Review Board ("BRB") disposing of motions for reconsider-
ation. Norfolk Shipbuilding claims that the BRB erred in determining
that it had failed to establish suitable alternative employment.
Respondent David Bright moved to dismiss No. 98-2577 as interlocu-
tory. For the reasons that follow, we dismiss No. 98-2577 and affirm
No. 99-1037.

Bright filed a claim for workers' compensation benefits under the
Longshore and Harbor Workers' Compensation Act. The Administra-
tive Law Judge ("ALJ") found that Bright had reached maximum
medical improvement regarding his thumb and hand injury on July
30, 1993, and awarded permanent partial disability from that date
based on a 33% loss of use of Bright's left hand.

Bright appealed to the BRB and asserted that the ALJ erred in find-
ing that Bright reached maximum medical improvement as of July 30,
1993, instead of April 29, 1994;* that an award of permanent partial
_________________________________________________________________
*According to the ALJ, on the date of maximum medical improve-
ment, Bright's benefits changed from total temporary to partial perma-
nent.

                    2
disability should be based merely on medical impairment without a
consideration of economic factors or wage loss; and that Norfolk
Shipbuilding was entitled to credit for temporary disability payments
under the Virginia Workers' Compensation Act. The BRB affirmed
the decision of the ALJ.

Bright then filed a motion for reconsideration essentially reiterating
his claims on appeal. However, the BRB interpreted Bright's motion
to raise a novel issue that had not been decided by the ALJ or the
BRB on initial review: whether Bright was entitled to total permanent
disability from July 30, 1993 (the date of maximum medical improve-
ment) until the date Bright was again employed. The BRB granted
Bright's motion for reconsideration, based on a finding that Norfolk
Shipbuilding failed to show suitable alternative employment during
the relevant time period, and awarded Bright total permanent disabil-
ity for this period. Norfolk Shipbuilding appealed (No. 98-2577).

Norfolk Shipbuilding then filed a motion for reconsideration by the
BRB, stating that (1) Bright worked for Norfolk Shipbuilding until
April 29, 1994, in a light duty position; (2) the ALJ implicitly found
that Norfolk Shipbuilding proved suitable alternative employment;
and (3) Bright might have been laid off for reasons unrelated to his
work injury. The BRB granted the motion for reconsideration and
modified its previous order to show that Bright was entitled to total
permanent disability benefits only from April 29, 1994, until Septem-
ber 30, 1995, the day he began working again. Norfolk Shipbuilding
appealed (No. 99-1037), arguing that (1) the BRB erred in consider-
ing total permanent disability when it was not raised before the ALJ
and (2) the uncontradicted evidence established suitable alternative
employment.

The filing of a timely motion for reconsideration renders the under-
lying BRB decision nonfinal and thus precludes judicial review of
that action. See Bridger Coal Co. v. Director, OWCP, 927 F.2d 1150,
1152 (10th Cir. 1991). Therefore, due to the filing of the second
motion for reconsideration, Bright has moved to dismiss as interlocu-
tory Norfolk Shipbuilding's appeal from the BRB's first decision on
reconsideration. Norfolk Shipbuilding asserts that the Bridger Coal
rule applies only to the filing of the first motion for reconsideration.
According to Norfolk Shipbuilding, the BRB's ruling on a motion for

                    3
reconsideration is final and the subsequent filing of a second or suc-
cessive motion will not stay the appeal period or preclude judicial
review of the underlying BRB decision. In support of this position,
Norfolk Shipbuilding cites Midland Coal Co. v. Director, OWCP, 149
F.3d 558 (7th Cir. 1998), and Peabody Coal Co. v. Abner, 118 F.3d
1106 (6th Cir. 1997).

However, Midland Coal and Abner are distinguishable from the
present case. In Midland Coal, the Employer filed three requests to
reconsider the BRB's original decision, which were each denied, and
then attempted to appeal to the circuit court. The Seventh Circuit dis-
missed the appeal as untimely, finding that the second and third
motions did not toll the appeal period. See 149 F.3d at 563-64 (citing
20 C.F.R. §§ 802.403, 802.407). The court concluded that a decision
to deny reconsideration is dispositive so long as the agency makes no
alteration in the underlying order. See id. (quoting Schneider Nat'l,
Inc. v. Interstate Comm. Comm'n, 948 F.2d 338, 344 (7th Cir. 1991)).

In Abner, the Employer filed two motions for reconsideration, both
of which were denied by the BRB. The Employer then petitioned the
Sixth Circuit. The petition would have been timely if measured from
the BRB's denial of the second motion for reconsideration, but not the
first. The court dismissed the petition, finding it untimely. The court
reasoned that "[t]he time limit would be a joke if parties could contin-
ually file new motions, preventing the judgment from becoming
final." 118 F.3d at 1108. Therefore, the court held that "[a] successive
motion to amend, where the first was not granted, does not toll the
appeal period." Id. However, the court also noted that "[a] successive
motion directed to the same judgment is ineffectual, but when there
is a new judgment--an alteration independently sufficient to restart
the time for appeal--there is also a new period in which to file a
motion." Id. (quoting Charles v. Daley, 799 F.2d 343 (7th Cir. 1986)).

In this case, neither party filed a second or successive motion for
reconsideration. Bright's initial motion was granted, altering the
BRB's original decision. Norfolk Shipbuilding then filed its own
motion to reconsider the altered decision. That decision was also
granted, at least in part. Because this is not a case of a party filing
successive, unsuccessful motions in an attempt to prevent the judg-
ment from becoming final and because Norfolk Shipbuilding filed

                     4
only one motion for reconsideration from an altered decision that had
not yet been challenged, we find that Midland Coal and Abner sup-
port the conclusion that the appeal from the decision on the first
reconsideration motion is interlocutory. Accordingly, we hold that the
BRB's first decision on reconsideration was a nonfinal order rendered
interlocutory by Norfolk Shipbuilding's timely motion for reconsider-
ation.

Regarding the appeal from the denial of the second motion for
reconsideration, Norfolk Shipbuilding contends that the BRB erred by
considering the issue of total permanent disability when it was not
raised before the ALJ. However, Norfolk Shipbuilding did not raise
this waiver claim before the BRB, and as such, we decline to address
it. Moreover, we note that Norfolk Shipbuilding was not prejudiced
by the BRB's consideration of this issue. In its motion for reconsider-
ation, Norfolk Shipbuilding could have submitted any evidence it pos-
sessed regarding suitable alternative employment. In fact, Norfolk
Shipbuilding states in its informal brief that it"had a vocational reha-
bilitation specialist prepare a list of jobs, suitable alternative employ-
ment, which Bright was capable of performing." However, Norfolk
Shipbuilding offers no reason for its failure to submit this list with its
motion for reconsideration.

After careful review of the record on appeal and Norfolk Ship-
building's remaining contentions, we affirm the merits of Norfolk
Shipbuilding's appeal on the reasoning of the Benefits Review Board.
See Bright v. Norfolk Shipbuilding, BRB 97-909 (Dec. 16, 1998).
Accordingly, we affirm the BRB's decision in No. 99-1037 and dis-
miss the appeal in No. 98-2577. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

No. 98-2577 - DISMISSED

No. 99-1037 - AFFIRMED

                     5